SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

400
KA 12-00917
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

LESLIE J. PELTIER, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


THOMAS R. VILLECCO, JERICHO, FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Thomas G.
Leone, J.), rendered January 7, 2010. The judgment convicted
defendant, upon her plea of guilty, of attempted assault in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   May 2, 2014                             Frances E. Cafarell
                                                   Clerk of the Court